OPINION OF THE COURT BY
COKE, C. J.
(Circuit Judge Ashford dissenting.)
This cause comes here on exceptions from the court below. In that court plaintiff had instituted an action to quiet title to certain lands situated at Kahehuna, uoav known as Fort street extension, Honolulu. The cause Aims tried by the court, jury Avaived, and a decision was thereafter rendered in favor of the defendant- and judgment was entered in accordance therewith. The property noAV claimed by plaintiff is an undivided one-half interest in lot A containing' 23,200' square feet, and lot B1 containing 890 square feet, being a part of the property described in the complaint. The case was before us on a former occasion (Okamura v. Kaulani, 22 Haw. 414) where a his*407tory of the case and the facts appertaining thereto may be found. In that proceeding the lower court gave judgment in favor of the defendant. This judgment was reversed and the cause remanded to the court below for retrial. In its opinion this court used the following language: “The trial court did not find, as it should have done, the time at which the changes in the original draft of the deed from Mailou were made, but held that the burden was on the plaintiff to show that such changes were made prior to the execution of the deed. * * * If the interlineations were made before execution, there is no alteration of the deed made by the grantor, and the title of the property described in the Mailou deed was conveyed to plaintiff’s ancestor,” and the chief justice in his concurring opinion said: “If the initials ‘K. A.’ were interlined before execution the title passed by the deed not to Kapiioho senior but to Kapiioho the son.”
Upon'a trial de novo of the cause the court below rendered a decision expressly finding “that the interlineations were made at the time that the deed was executed and before the delivery,” the court further saying, that “the color of the ink used in the interlineations and used in writing the name of Dimond as a witness and Mailou as grantor is different from the body of the deed. I believe that the interlineations are in the handwriting of Dimond and were made at his suggestion.” And thus the trial court found the facts relative to the interlineations in the deed favorably to plaintiff. The trial court, however, held that K. A. Kapiioho, named in the deed from Mailou, was in fact Kapiioho- Sr., and not Kapiioho Jr., the deceased husband of plaintiff. This finding was unsupported by any evidence introduced at the last trial of the cause. The evidence shows that the deceased husband of plaintiff, and from whom she claims title to the property as an heir, Avas known as K. A. Kapiioho, also as Kaiakoili Kapiioho, *408also as Ioseve Kaiakoili, and also as Joe Ili. It is also established by the evidence that Kapiioho Sr. was sometimes called Lono Hanele Kapiioho, sometimes L. H. Kapiioho, also Mr. Kapiioho, and at least upon one occasion I. Kapiioho, but at no time did he ever go- by the name of K. A. Kapiioho.
The judge of the circuit court having found that the interlineations in the deed of the initials “K. A.” before the name Kapiioho were in fact made at the time of the execution of the deed and prior to the delivery thereof, reduced the case entirely to a question of fact as to the identity of K. A. Kapiioho, the grantee named in the deed, and this court having found upon the evidence adduced at the first trial that K. A. Kapiioho was the son and not the father and no evidence having been introduced at the second trial warranting a contrary finding the question became res adjudicate. It is not denied that at least one of the given names of Kapiioho Jr. was Kaiakoili. The plaintiff argues that this name is a corruption of the word Kaiakoalii, which, properly divided, should be Ka Iako Alii, meaning the outrigger of the canoe of an alii or chief, and that the initials of this name might properly be “K.A.” But be that as it may there is undisputed evidence in the record that Kapiioho Jr. was known as K. A. Kapiioho and was so recognized by his father, Kapiioho Sr., at least upon one occasion.
The absence of contrary evidence or of evidence that Kapiioho Sr. was ever known as K. A. Kapiioho or that either of the initials was ever used by him compels us to hold that the K. A. Kapiioho, designated in the deed from Mailou, was the husband of the plaintiff herein and that the decision of the court below holding to the contrary was wholly unsupported by any evidence, and that upon the evidence and the former opinion of this court the judgment should have been for plaintiff.
G. F. Peterson for plaintiff.
A. Lindsay, Jr., for defendants.
The plaintiff assigns as error numerous alleged arbitrary and prejudicial rulings of the trial judge which we find unnecessary to discuss in view of the foregoing opinion disposing of the cause favorably to plaintiff upon other grounds.
The exceptions are sustained, the decision and judgment of the lower court reversed and the cause remanded to the circuit court for further proceedings consistent with this opinion.